DETAILED ACTION
This action is responsive to communication filed on 08/26/2021. The current pending claims are 1 – 4.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Applicant’s amendments to claim 1 regarding the height adjusting part and height adjusting operation part are no longer being interpreted under 35 U.S.C. 112(f) since sufficient structure is now recited to perform the claimed functions.
Allowable Subject Matter
Claims 1 – 4 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the combination as claimed including an operation shut-off part that comprises a shut-off body installed in the supply pipe, and having a shut-off space therein that is a space through which the cold water passes, and formed with a shut-off inclined portion inclined such that a cross-sectional area of a flow path is reduced to a connection side of the cold water supply pipe in the shut-off space; a shut-off valve part disposed inside the shut-off body and formed with a valve inclined portion having a slope in contact with the shut-off inclined portion in a direction of the water faucet, and a valve elastic part disposed inside the shut-off body, directly connected to the shut-off valve part provided such that the shut-off valve part is elastically supported in the shut-off body, and provided in a spring shape that provides an elastic power in a state in which the shut-off space is able to be closed by an elastic force was neither found alone nor rendered obvious by the most relevant prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208.  The examiner can normally be reached on M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754